DETAILED ACTION
1.	The communication is in response to the application received 03/30/2021, wherein claims 1-21 are pending and are examined as follow. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
5.	Claim 2 is objected to because of the following informalities:  the phrase “stream of objects” (emphasis added) is not entirely clear. Does this mean a plurality of objects in motion?  Appropriate correction is required.
6.	Claim 19 is objected to because of the following informalities:  the limitation “wherein the cameras record images of the objects and read codes 10affixed there in an operating phase after the automatic configuration” (emphasis added) is not entirely clear.  The specification (pg. 10 lines 13-15 with reference to Fig. 1) show codes 16 attached to objects 14 while the objects are being detected. It seems, this is what the above limitation may be disclosing. If so, it is  recommended to clarify the limitation particularly with respect to ‘codes affixed there’ and ‘in an operating phase’. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 15, 16, 18, 19, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation phrase “wherein first, a local proximity relationship is determined per camera from the information on the direction in which a camera having active illumination is disposed in accordance with the check of the sample recordings” (emphasis added). First, “the information” is unclear since this is the first time the term “information” is used in the claims.  Although the specification mentions the above features as claimed (e.g. lines 13-17 on pg. 5), it does not appear to further define or discuss how the local proximity relationship can be determined based on this ‘distance’ information.  For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean the relative positioning of the network cameras against a reference camera having an active light source.
Regarding claim 6, claim 6 recites the limitation phrase “wherein first, it is determined by checking the sample recordings per camera whether a camera having active illumination is located to the right, left, or not even in proximity” (emphasis added). As claimed, it is unclear what is meant by “to the right, left, or not even in proximity”.  What is this arrangement relative to?  Is this with respect to the other cameras in the network? The aforementioned limitation suggests that to the right and to the left must be within proximity, however, this seems indefinite as something being within proximity to something else can imply different distance relationships.  Likewise, the phrase “not even in proximity” also suggests different interpretations of what it means to say something is not near something else. Further, the specification does not appear to provide details regarding the meaning of these distance relationships between the plurality of cameras. As such, it is difficult to ascertain the metes and bounds of the aforementioned limitation.
Regarding claim 15, claim 15 recites the limitation phrase “15wherein an individual autoconfiguration method is triggered and performed in the cameras by which their own positions with respect to the detection zone are determined.”  However as claimed, it is not entirely clear what is actually doing the determining in the individual autoconfiguration method.   As such, it is difficult to ascertain the metes and bounds of the aforementioned limitation.
Regarding claim 16, claim 16 is dependent on claim 15. Therefore, claim 16 is also rejected under 35 U.S.C. 112(b) for the above reasons.
Regarding claim 18, claim 18 recites the limitation phrase “wherein system parameters are distinguished in the cameras that have a significance for the cameras” (emphasis added), however, the phrase “that have a significance” is ambiguous. The specification also does not appear to provide further support regarding the meaning of this phrase (pg. 8 lines 27-30 and pg. 15 lines 29-33). If the parameters have a significance, what does this refer to? As such, it is difficult to ascertain the metes and bounds of the aforementioned limitation.
Regarding claim 20, claim 20 recites the limitation phrase “and wherein the cameras are configured for performing an automatic 20configuration in accordance with any one of the preceding claims”; however, this is found to be indeterminate as to which claim is being referred to.  Claim 20 appears to be an independent claim, however, it seems there is a dependency on the automatic configuration recited in the prior claims.  As such, the metes and bounds of the claim cannot be ascertained.
Regarding claim 21, claim 21 is dependent on claim 20. Therefore, claim 21 is also rejected under 35 U.S.C. 112(b) for the above reasons.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 13, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claveau et al. US 2017/0287166 A1, in view of Gorschenew US 2020/0124406 A1 (with reference to WO 2018/206527 A1), hereinafter referred to as Claveau and Gorschenew, respectively. 
Regarding claim 1,  Claveau discloses “A method for the automatic configuration of a plurality of cameras [Claveau teaches a method for obtaining intrinsic and extrinsic calibration parameters for one or more cameras (abstract)] that each have an image sensor [¶0084 describes a camera’s image sensor], an illumination [See ¶0082 regarding types of illumination that may be used with the cameras (e.g. structured light cameras, etc.)], and a communication 5interface [See Claveau’s arranged on-line camera system as per Fig. 15 where the cameras are communicably coupled with a PC server via a router. This enables the cameras to be calibrated via the techniques described therein] and together record objects in a detection zone by partially overlapping, mutually complementary fields of view [Reference Fig. 8 depicting partially overlapping field of views of a central scene between cameras of the four camera network. Also see ¶0064 and ¶0126], wherein the cameras are connected via their communication interfaces to form a network [See the network of cameras as per ¶0064 and Fig. 8. The network can include between 2-50 cameras (¶0126)], wherein the cameras produce sample recordings while only specific 10cameras activate their illumination [Claveau does not address this feature. See Gorschenew below for support]; wherein a check is made for the respective cameras with reference to the sample recordings whether there is a proximity relationship to a camera having active illumination [With Claveau’s approach, the captured images can be analyzed to find a reference image (¶0028) which can be subsequently used to determine the extrinsic calibration parameters of the networked cameras (abstract and ¶0124). However, in Claveau, there is no indication of a proximity relationship to a camera with active illumination. See Gorschenew below regarding this]; and wherein the relative arrangement of the cameras with respect to one 15another is determined from the proximity relationships.” [Reference Claveau’s approach for obtaining extrinsic camera parameters in a camera network (e.g. ¶0124) where the relative position and relative orientation of all cameras can be determined with respect to one another. As noted above,  these are tied to the reference coordinate system of the reference camera.]
Although Claveau’s calibration techniques for a multi-camera system are found to disclose the aforementioned features given their BRI, Gorschenew from the same or similar field of endeavor is brought in to provide additional support for “wherein the cameras produce sample recordings while only specific 10cameras activate their illumination” [In view of Fig. 6, see ¶0074 where structured illumination sources 31a, 31b, and 31c are recorded in a temporal sequence of respective cameras 39a, 39b, and 39c. This is understood to mean each light source of a specific camera (¶0007) becomes active when an image is being captured by that camera] Further, Gorschenew is found to disclose or suggest “wherein a check is made for the respective cameras with reference to the sample recordings whether there is a proximity relationship to a camera having active illumination” [In the context of calibrating optical cameras (¶0013),  ¶0072-0074 disclose that all cameras of a plurality of cameras can be referenced with respect to each other (e.g. camera 39a with camera 39b). Since the cameras and corresponding light sources appear to operate in a temporal sequence (¶0074), the referencing of one camera with another implies establishing a proximity relationship with the camera having active illumination]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera calibration methods of Claveau’s multi-camera system (e.g. Fig. 8), to add the teachings of Gorschenew as above that provide a method for referencing a plurality of sensors and associated measuring devices for surveying a surface of a measurement object such that a more precise survey can be achieved (¶0006).
Regarding claim 2, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau further discloses or suggests “wherein the objects are present in a stream of objects conveyed through the detection zone.”  [A calibration target can be moved within an observable scene (¶0101) detected by partially overlapping FOVs of a multi-camera system (e.g. Fig. 8). Here, a stream of objects can be construed to be any objects found in the observable scene] 
Regarding claim 3, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau  further discloses or suggests “wherein sample recordings are repeatedly produced while exactly one camera alternatingly activates its illumination.”  [¶0082 shows a flash laser camera (pulsed light) may be used in a combination of different active light sources while capturing images within the camera network (e.g. Fig. 8)]
25Regarding claim 4, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau further suggests “wherein first, a local proximity relationship is determined per camera from the information on the direction in which a camera having active illumination is disposed in accordance with the check of the sample recordings [See ¶0142 with respect to determining calibration parameters for each camera in the camera network relative to a reference frame of a reference camera which in turn has a corresponding light source (¶0082)]; and wherein the local proximity relationships with respect to 30the relative arrangement of the cameras are subsequently collected.”  [Global extrinsic calibration of all cameras can be obtained (¶0142)]
5Regarding claim 13, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau  further discloses or suggests “wherein the cameras each record a reference image while no illumination is active and the reference image is taken into account in the check of sample recordings.”  [¶0075 shows reference images associated with each camera. ¶0142 teaches using the reference frame of a reference camera as part of the extrinsic calibration process. Also reference the calibration methodology in Fig. 13 for support]
Regarding claim 14, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau  further discloses or suggests “wherein the cameras are synchronized.” [¶0142 refers to time-synchronized cameras]  
25Regarding claim 17, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau further discloses or suggests “wherein the relative arrangement of the cameras with respect to one another found from the sample recordings is checked using position information of the cameras that is in particular acquired from recordings of a calibration object.”  [See the method for extrinsic calibration of a network of cameras using a calibration target as shown in Fig. 13]
Regarding Claim 20, Claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. 
Claims 5, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Claveau, in view of Gorschenew, and in further view of Liu US 9,230,326 B1, hereinafter referred to as Liu. 
Regarding claim 5, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau and Gorschenew however do not teach or suggest “wherein the cameras form a row arrangement having fields of view partially overlapping in pairs.”  Liu on the other hand from the same or similar field of endeavor is found to disclose the aforementioned feature. [See the camera arrangement in Fig. 1 of Liu].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera calibration methods of Claveau and Gorschenew, to add the teachings of Liu as above for providing an automated calibration method for calibrating cameras used in machine vision system applications (col. 1 lines 5-10).
Regarding claim 19, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau and Gorschenew however do not disclose or suggest “wherein the cameras record images of the objects and read codes 10affixed there in an operating phase after the automatic configuration.” Liu on the other hand from the same or similar field of endeavor is found to suggest the above features.  [See calibration plate shown in Figs. 1 and 3 of Liu (also refer to abstract) having 2D codes to be read by the machine vision system. The motivation for combining Claveau, Gorschenew, and Liu has been discussed in connection with claim 5, above. 
Regarding claim 21, Claveau and Gorschenew teach all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim. Claveau and Gorschenew however do not disclose or suggest “further comprising a reading tunnel for reading codes on objects that are conveyed through the reading tunnel.” Liu on the other hand from the same or similar field of endeavor is found to suggest the above features. [According to the specification (pg. 2 line 6), a reading tunnel is the same as a reading system. Hence, see Liu’s  machine vision system (Fig. 1) where an object/calibration plate moves through the scene on a conveyer and the cameras acquire respective images (col. 9, lines 5-10)] The motivation for combining Claveau, Gorschenew, and Liu has been discussed in connection with claim 5, above. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Claveau, in view of Gorschenew, and in further view of Fujiwara US 2020/0084366 A1, hereinafter referred to as Fujiwara. 
Regarding claim 7, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau and Gorschenew however do not disclose “wherein the cameras are of the same construction among one another and/or are configured originally identical with a basic setting.”  Fujiwara on the other hand from the same or similar field of endeavor is found to disclose the aforementioned feature. [Refer to Fig. 1A where the cameras shown are identically configured as camera 1101 (¶0049)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera calibration methods of Claveau and Gorschenew, to add the teachings of Fujiwara as above for providing a means for controlling a network of cameras and a microphone (Fig. 5) that allow both the captured video and audio data to be associated with each other (abstract).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Claveau, in view of Gorschenew, and in further view of Funagi US 2015/0326831 A1, hereinafter referred to as Funagi. 
Regarding claim 8, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau and Gorschenew however do not disclose “wherein an automatic device recognition recognizes the cameras connected in the network.”  Funagi on the other hand from the same or similar field of endeavor is found to disclose the aforementioned feature. [See for e.g. ¶0052 regarding recognizing network cameras (Fig. 1)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera calibration methods of Claveau and Gorschenew, to add the teachings of Funagi as above to facilitate management of a plurality of network cameras during display of the captured images (¶0008).
Regarding claim 10, Claveau and Gorschenew teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Claveau and Gorschenew however do not disclose “25wherein a provisional network configuration is assigned to every camera.”  Funagi on the other hand from the same or similar field of endeavor is found to disclose the aforementioned feature. [See for e.g. Figs. 4 and 6 regarding camera IDs and destination addresses. Refer to ¶0039] The motivation for combining Claveau, Gorschenew, and Funagi has been discussed in connection with claim 8, above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Claveau, in view of Gorschenew, in further view of Funagi, and in further view of MacMillan et al. US 9,325,917 B2, hereinafter referred to as MacMillan. 
20Regarding claim 9, Claveau, Gorschenew, and Funagi teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Claveau, Gorschenew, and Funagi however do not disclose “wherein the automatic device recognition determines one camera as a master.  MacMillan on the other hand from the same or similar field of endeavor is found to disclose the aforementioned feature. [See col 4. Lines 25-30, where a camera can be configured to be a slave] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed camera networks of Claveau, Gorschenew, and Funagi to add the teachings of MacMillan as above to facilitate auto-alignment of image sensors in a multi-camera system (title and abstract).

Allowable Subject Matter
9.	Claims 6, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:

56. The method in accordance with claim 4, wherein first, it is determined by checking the sample recordings per camera whether a camera having active illumination is located to the right, left, or not even in proximity; and wherein the local proximity relationships thus acquired are subsequently 10combined to form the relative arrangement of the cameras.  
11. The method in accordance with claim 10, wherein a provisional network configuration is assigned to every camera by a camera configured as a master.
12. The method in accordance with claim 1, wherein a new network configuration is assigned to the cameras that corresponds to the relative arrangement of the cameras with respect to one another.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486